COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re The State of Texas

Appellate case number:   01-14-00227-CR

Trial court case number: 10-DCR-55898

Trial court:             240th District Court of Fort Bend County

      On March 18, 2014, the State of Texas filed a Motion for Emergency Stay. The motion
is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 18, 2014